RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1631-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TROY R. LEONARD,

     Defendant-Appellant.
___________________________

                   Submitted February 28, 2022 – Decided March 9, 2022

                   Before Judges Fasciale and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Sussex County, Accusation Nos. 16-05-0200,
                   16-09-0368, and 18-10-0318.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Francis A. Koch, Sussex County Prosecutor, attorney
                   for respondent (Shaina Brenner, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      After pleading guilty, defendant appeals from a May 26, 2020 order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. On appeal, defendant maintains that he established a prima facie case

of ineffective assistance of counsel based on his plea counsel's failure to

adequately advise him on the conditions of Parole Supervision for Li fe (PSL),

N.J.S.A. 2C:43-6.4, and for failing to effectively advocate for a concurrent

sentence. We disagree and affirm.

      Defendant initially pled guilty to eight counts of second-degree sexual

assault, N.J.S.A. 2C:14-2(b), and one count of second-degree health care fraud,

N.J.S.A. 2C:21-4.3(a). Defendant was accused of touching numerous boys for

his sexual gratification while working as a child and family counselor.

Defendant also submitted claims to health insurance companies for services he

did not perform.

      In May 2016, defendant and his counsel had appeared at the plea hearing.

As part of his plea agreement, the State agreed to recommend that defendant be

sentenced to five years in prison subject to the No Early Release Act (NERA),

N.J.S.A. 2C:43-7.2, on the sexual assault charges. As for the health care fraud

charge, the State agreed to recommend a five-year sentence to run consecutively

to defendant's sentence on the sexual assault charges. On September 16, 2016,


                                                                         A-1631-20
                                      2
defendant appeared before the sentencing judge with his two attorneys 1 to

address an amendment to the plea agreement and for sentencing. Prior to

sentencing, the plea agreement documents were amended to include two

additional counts of second-degree sexual assault. The plea agreement remained

the same, including the State's sentencing recommendation.

      At sentencing, defendant's counsel argued that defendant should receive

concurrent five-year sentences on both the sexual assault charges and health care

fraud charge. Instead, pursuant to the plea agreement, the sentencing judge

sentenced defendant to concurrent five-year terms of imprisonment on each

charge of sexual assault and a consecutive five-year sentence on the health care

fraud charge. The judge required defendant to comply with the registration

requirements of Megan's Law, N.J.S.A. 2C:7-1 to -23, and subjected defendant

to PSL.




1
   Defendant's two former attorneys represented him during plea negotiations
and at sentencing. Defendant's PCR petition argues former counsel K.B., who
argued on his behalf at the sentencing hearing, rendered ineffective assistance
at sentencing. Defendant argues both former attorneys—K.B. and A.D.—did
not explain to him the PSL consequences regarding living with his minor son.
                                                                           A-1631-20
                                       3
      Defendant did not appeal his sentences or conviction. 2 Defendant instead

filed a PCR petition in April 2019. He alleged ineffective assistance of counsel

because his former counsel did not sufficiently argue the mitigating factors or

challenge the aggravating factors to the sentencing judge and failed to advise

defendant of a PSL condition prohibiting residence with his minor son upon

release. The PCR judge rendered an oral opinion and entered an order denying

defendant's petition for PCR without an evidentiary hearing.

      Defendant raises the following arguments for our consideration:

            POINT ONE

            THE PCR [JUDGE] ERRED IN DENYING
            [DEFENDANT'S] PETITION FOR [PCR] WITHOUT
            GRANTING AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED FROM PRIOR COUNSEL
            K.B. REGARDING HIS FAILURE TO CHALLENGE
            THE SENTENCING [JUDGE'S] IMPOSITION OF
            CONSECUTIVE     SENTENCES     REGARDING
            SECOND-DEGREE INSURANCE FRAUD CHARGE




2
  On October 22, 2018, defendant pled guilty to third-degree endangering the
welfare of a minor, N.J.S.A. 2C:24-4(a)(1). Defendant was sentenced to a four-
year prison term to run concurrent to the previously sentenced charges. The
endangering the welfare of a minor charge is unrelated to defendant's PCR
petition.


                                                                          A-1631-20
                                       4
             WITHOUT FIRST CONDUCTING A YARBOUGH3
             ANALYSIS.4


             POINT TWO

             THE PCR [JUDGE] ERRED IN DENYING
             [DEFENDANT'S] PETITION FOR [PCR] AS
             TESTIMONY IS NEEDED FROM PRIOR COUNSEL
             REGARDING    HIS   FAILURE   TO   RAISE
             MITIGATING FACTORS ON BEHALF OF HIS
             CLIENT AT SENTENCING, AND TO CHALLENGE
             AGGRAVATING FACTORS.

             POINT THREE

             THE PCR [JUDGE] ERRED IN DENYING
             [DEFENDANT'S] PETITION FOR [PCR] WITHOUT
             GRANTING AN EVIDENTIARY HEARING AS
             TESTIMONY    IS  NEEDED     FROM    PRIOR
             COUNSELS REGARDING THE ADVICE THEY
             GAVE TO [DEFENDANT] REGARDING THE PSL
             STATUTE.

             POINT FOUR

             THE PCR [JUDGE] ERRED IN DENYING
             [DEFENDANT'S] PETITION FOR [PCR] AS
             TESTIMONY    IS NEEDED  FROM   PRIOR
             COUNSEL[] REGARDING THEIR FAILURE TO
             ADVISE [DEFENDANT] THAT HE WOULD BE


3
    State v. Yarbough, 100 N.J. 627 (1985).
4
  We acknowledge that our Court recently addressed the standards for imposing
consecutive sentences in State v. Torres, 246 N.J. 246 (2021), but that decision
is not relevant to this appeal.
                                                                          A-1631-20
                                        5
             UNABLE TO RESIDE WITH HIS SON UPON HIS
             RELEASE.

                                         I.

      We review a PCR judge's legal conclusions de novo. State v. Harris,

181 N.J. 391, 419 (2004). Where, as here, the PCR judge does not hold an

evidentiary hearing, it is within our authority "to conduct a de novo review of

both the factual findings and legal conclusions" of the PCR judge. Ibid.

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must satisfy the two-pronged test enumerated in Strickland v.

Washington, 466 U.S. 668, 687 (1984), which our Court adopted in State v.

Fritz, 105 N.J. 42, 58 (1987).      To meet the first Strickland/Fritz prong, a

defendant must establish that his counsel "made errors so serious that counsel

was not functioning as the 'counsel' guaranteed the defendant by the Sixth

Amendment."       466 U.S. at 687.      The defendant must rebut the "strong

presumption that counsel's conduct [fell] within the wide range of reasonable

professional assistance."    Id. at 689. Thus, we consider whether counsel's

performance fell below an objective standard of reasonableness. Id. at 687-88.

      To satisfy the second Strickland/Fritz prong, a defendant must show "that

counsel's errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable." Id. at 687. A defendant must establish "a reasonable

                                                                               A-1631-20
                                         6
probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Id. at 694. "[I]f counsel's

performance has been so deficient as to create a reasonable probability that these

deficiencies materially contributed to defendant's conviction, the constitutional

right will have been violated." Fritz, 105 N.J. at 58. In the context of plea

offers, "a defendant must show the outcome of the plea process would have been

different with competent advice." Lafler v. Cooper, 566 U.S. 156, 163 (2012).

                                        A.

      In Points I and II, defendant argues his counsel rendered ineffective

assistance at sentencing: (1) by not challenging the sentencing judge's alleged

failure to conduct a Yarbough analysis before adhering to the plea agreement's

recommendation and imposing a consecutive sentence on the health care fraud

charge, and (2) by not sufficiently raising mitigating factors to the sentencing

judge.

      Our Court has emphasized that "when imposing either consecutive or

concurrent sentences, '[t]he focus should be on the fairness of the overall

sentence,' and that [trial judges] should articulate the reasons for their decisions

with specific reference to the Yarbough factors." State v. Abdullah, 184 N.J.


                                                                              A-1631-20
                                         7
497, 515 (2005) (first alteration in original) (quoting State v. Miller, 108 N.J.

112, 122 (1987)). In fact, Yarbough requires that the sentencing judge provide

"the reasons for imposing either a consecutive or concurrent sentence . . .

separately stated in the sentencing decision." 100 N.J. at 643.

      The State concedes that the sentencing judge "did not separately state [his]

reasons for the imposition of a consecutive sentence in this case."           The

sentencing judge stated, "as to the issue of the aggravating and mitigating

factors, if I did not already cover this issue, clearly the aggravating factors in

this case severely and overwhelmingly preponderate over any mitigating

factors." The sentencing judge found,

            [j]ust before we conclude, on the aggravating and the
            mitigating factors yet again, I find that the
            [aggravating] factors in this case are two, three, four,
            nine, [ten], [eleven], and [twelve]. I've reviewed each
            of those factors. I find each of them directly applies to
            this case. I find that mitigating factor number seven
            applies. I do not find that mitigating factor number two
            is applicable, nor do I believe that mitigating factor
            number six applies.

      In State v. S.C., 289 N.J. Super. 61, 70 (App. Div. 1996), this court found

a remand on direct appeal was not necessary when the trial judge "did not

expressly articulate the reasons for imposing consecutive sentences." As the

consecutive sentence was pursuant to a plea agreement and consistent with the


                                                                            A-1631-20
                                        8
Yarbough guidelines, this court determined there was no abuse of discretion.

Id. at 70-71.   The PCR judge, applying S.C., found the sentencing judge's

reasoning   supported    consecutive   sentencing    despite   "not   specifically

mention[ing] Yarbough." The sentencing judge noted that the plea agreement

addressed the victimization of the sexual assault victims and their families,

while society was the victim of defendant's health care claims fraud. The PCR

judge correctly concluded that "while Yarbough was not specifically mentioned,

the essence of the [sentencing judge's] comments in my view, support the

conclusion that . . . the theory of Yarbough was set into motion by the sentence

that was imposed."

      The sentencing judge's failure to expressly state his application of the

facts to each Yarbough factor does not present reversible error, whether on this

PCR appeal or a direct appeal. See ibid. Defendant's contention on the absence

of reasons for the imposition of consecutive sentences also does not relate to the

issue of the sentence's "legality" and is therefore not appropriate for PCR. See

State v. Acevedo, 205 N.J. 40, 47 (2011); see also State v. Flores, 228 N.J.

Super. 586, 596-97 (App. Div. 1988).           Moreover, the sentencing judge's

purported neglect in addressing each Yarbough factor does not necessarily

equate to ineffective assistance of counsel.


                                                                            A-1631-20
                                        9
      "The Code requires the sentencing [judge] to look at the individual

offender in balancing the defined aggravating and mitigating factors (including

the defendant's prior record, cooperation, or the likelihood of further criminal

conduct) to determine the range of the sentence, a parole disqualifier, or an

extended term." Yarbough, 100 N.J. at 636. Our Court has acknowledged that

"the failure to present mitigating evidence or argue for mitigating factors

[constitutes] ineffective assistance of counsel—even within the confines of the

plea agreement." State v. Hess, 207 N.J. 123, 154 (2011). But sentencing

counsel's "failure to raise unsuccessful legal arguments does not constitute

ineffective assistance of counsel." State v. Worlock, 117 N.J. 596, 625 (1990).

      On appeal and during the PCR hearing, defendant maintains his

sentencing counsel should have raised an Avenel report, which contained

information that defendant experienced abuse as a child in support of mitigating

factors two and four. We are satisfied from our review of the record that

defendant has failed to meet his burden of demonstrating his counsel's

representation   at   sentencing   "fell    below   an   objective   standard   of

reasonableness" when arguing for the application of mitigating factors.

Strickland, 466 U.S. at 687-88.




                                                                            A-1631-20
                                       10
      Defendant's counsel argued at sentencing:

                   Weighing aggravating and mitigating factors, I
            can't deny that some weight should be given to
            aggravating factors two, three, four, nine, [ten,] and
            [eleven]. We believe mitigating factors two, six, and
            seven should apply or being given some weight,
            understanding that the aggravating factors outweigh the
            mitigating factors, given the fact that we have engaged
            in extensive plea negotiations, extensive conferences in
            relation to resolving this matter for [defendant] with the
            State.

The sentencing judge determined that only mitigating factor seven applied. The

PCR judge examined each of defendant's alleged mitigating factors and

determined that even if defendant's sentencing counsel argued more vigorously

in favor of their application, the result of the sentencing hearing would not have

been different.

      As for mitigating factor two, the defendant did not contemplate that his

conduct would cause or threaten serious harm, N.J.S.A. 2C:44-1(b)(2), the PCR

judge concluded it was likely not applicable because defendant was "resourceful

in terms of grooming these various victims" by "providing money to them, the

money he had illegally obtained from the fraud claims" and "inappropriately and

unlawfully touching these victims in their [genital] area[s]." The PCR judge's

factual findings and legal conclusion are supported by the record at sentencing,

which includes the victim impact statements and pre-sentence report.

                                                                            A-1631-20
                                       11
      As for mitigating factor four, substantial grounds tending to excuse or

justify the defendant's conduct, though failing to establish a defense, N.J.S.A.

2C:44-1(b)(4), defendant points to an Avenel report that explained that he "was

sexually abused by a neighbor, who was a police officer, when he was between

the ages of [five to thirteen]." The PCR judge found that defendant had not

provided any affidavit or further information, either in his certification on h is

petition for PCR or during sentencing or pleading, about his experience being

abused as a minor. Defendant's sentencing counsel raised the Avenel report and

informed the judge that it was attached to the pre-sentence report for his

consideration. Without any further details or certification about defendant's

history of abuse, there is not a reasonable probability that the sentence would

have been different.

                                       B.

      In Point IV, defendant primarily maintains that his former attorneys

rendered ineffective assistance by failing to advise him about a PSL condition

that could prohibit him from residing with his minor son upon release. This

contention is belied by the record. As the PCR judge indicated, defendant was

fully aware that being subject to PSL could result in restrictions on his living

arrangements.


                                                                            A-1631-20
                                       12
      "It is clear that a guilty plea may be accepted only if the defendant

understands the consequences of the plea." State v. Jamgochian, 363 N.J. Super.

220, 224 (App. Div. 2003). "A defendant has the right not to be 'misinformed'

about a material element of a plea agreement and to have his or her 'reasonable

expectations' fulfilled." State v. McNeal, 237 N.J. 494, 499 (2019) (quoting

State v. Bellamy, 178 N.J. 127, 134 (2003)). "Traditionally, the determination

of whether [a] defendant must be informed of certain consequences of his plea

turns on whether those consequences are 'direct or penal,' in which case [the]

defendant must be informed, or 'collateral,' in which case [the] defendant need

not be informed." Bellamy, 178 N.J. at 137 (quoting State v. Heitzman, 209 N.J.

Super. 617, 622 (App. Div. 1986)).

      PSL is a special sentence imposed for conviction of certain sex offenses

in addition to the sentences imposed for the specific sex offenses. N.J.S.A.

2C:43-6.4(a).   PSL "follows immediately after the parolee's release from

incarceration, if applicable, and includes specified conditions by which he or

she must abide." J.B. v. N.J. State Parole Bd., 433 N.J. Super. 327, 336-37 (App.

Div. 2013). The consequences of PSL are penal and as such, a defendant must

be informed of them. State v. Perez, 220 N.J. 423, 441 (2015).




                                                                           A-1631-20
                                      13
      Defendant specifically points to the Parole Board's ability to impose the

condition requiring that a sex offender "[r]efrain from residing with any minor

without the prior approval of the District Parole Supervisor, or his or her

designated representative, or the appropriate court. Staying overnight at a

location where a minor is present shall constitute residing with any minor for

the purpose of this condition." N.J.A.C. 10A:71-6.12(e)(3).

      Defendant certified that when he was answering the forms' questions, it

was his understanding that "minor children" referred to "children to whom [he]

was not related" and that his counsel never explained to him that he might not

be able to live with his son. He certified that his "attorneys explained [p]arole

may be involved, with regards to approving or denying housing placements with

children, to ensure [his] son's safety but no explanation of a total ban featured

on my [j]udgment of [c]onviction (JOC) was discussed."

      During the first plea hearing, the plea judge asked defendant whether he

understood that as a consequence of his plea, being sentenced to PSL

            means that upon release from incarceration you will be
            supervised by the Division of Parole for at least
            [fifteen] years and you will be subject to provisions and
            conditions of parole including conditions appropriate to
            protect the public and foster rehabilitation such as but
            not limited to counseling, [i]nternet access or use, and
            other restrictions which may include restrictions on


                                                                           A-1631-20
                                      14
            where you can live, work, travel or persons you can
            contact?

Defendant answered, "Yes." The judge asked defendant if he understood that

"the restrictions on whether you can live may include restrictions on residing in

a home with minor children," to which defendant answered, "Yes." Defendant

also testified that his counsel explained to him the conditions of PSL, that he

understood them, and that he did not have any questions for his counsel or his

judge regarding PSL. When answering the "Additional Questions for Certain

Sexual Offenses" portion of the plea form, defendant answered that he

understood his plea would result in a special sentence of PSL. Defendant

answered that he understood the restrictions on where he can live could include

"restrictions on residing in a home with minor children."

      The PCR judge correctly rejected defendant's claims as to his counsel's

ineffectiveness in informing him of the PSL conditions. There is no evidence

of counsel's deficient performance because, as the PCR judge noted, on three

occasions, defendant "was put under oath and questioned extensively abou t his

understanding of the plea agreement and the potential consequences of the plea."

Defendant certified that his attorneys discussed the possibility that PSL could

impact living arrangements for his son's safety. As for prejudice, defendant did

not appeal his convictions and is not challenging his guilty plea or seeking a

                                                                           A-1631-20
                                      15
new trial on his petition for PCR. Defendant produced no competent evidence

to demonstrate with "reasonable probability" the result would have b een

different.

                                       II.

      In Point III, defendant argues the PSL statute is unconstitutional as a

violation of the separation of powers doctrine set forth in Article III, Paragraph

1 of the New Jersey Constitution. Defendant's constitutional argument is not

ripe for review. We are hesitant to entertain facial constitutional challenges

because they often rest on speculation and risk the premature interpretation of a

statute. See J.B., 433 N.J. Super. at 345. Defendant is still serving his sentence

in State prison and has not become parole-eligible yet. He is not subject to any

PSL conditions, nor has he been charged with violating any of those conditions.

Defendant's separation of powers challenge is therefore premature.

      We are not required to address the merits of defendant's constitutional

challenge, but we nonetheless conclude it is without merit.       Our Court has

previously upheld community supervision for life (CSL) 5 as a lawful form of

indefinite parole. Riley v. N.J. State Parole Bd., 219 N.J. 270, 288 (2014). The



5
  CSL was replaced with PSL in 2004. See L. 1994, c. 130, § 2 (codified at
N.J.S.A. 2C:43-6.4 (1995)); L. 2003, c. 267, § 1 (PSL effective Jan. 14, 2004).
                                                                            A-1631-20
                                       16
Court has "acknowledged that the State has a significant interest in ensuring

adherence to the restrictive conditions imposed pursuant to PSL and CSL 'to

protect the public from recidivism by defendants convicted of serious sexual

offenses.'"   J.B. v. N.J. State Parole Bd., 229 N.J. 21, 41 (2017) (quoting

Jamgochian v. N.J. State Parole Bd., 196 N.J. 222, 237-38 (2008)).

      In State v. Bond, 365 N.J. Super. 430, 441 (App. Div. 2003), the defendant

argued that "the Parole Board's promulgation of CSL conditions . . . violates the

separation of powers doctrine." We rejected the defendant's argument, finding

that the Legislature's delegation of power to the Parole Board to set forth CSL

conditions constitutional. Id. at 442-43. The reasoning in Bond applies with

equal force to PSL, as "a reasonable interpretation of the legislative purpose

behind the statute is that the Legislature took notice of a pre-existing statutory

scheme" when replacing CSL with PSL. Id. at 443.

                                       III.

      Finally, we reject defendant's contention that he was entitled to an

evidentiary hearing. A defendant is entitled to an evidentiary hearing only when

he or she "has presented a prima facie [case] in support of [PCR,]" meaning that

"the defendant must demonstrate a reasonable likelihood that his or her claim

will ultimately succeed on the merits." State v. Marshall, 148 N.J. 89, 158


                                                                            A-1631-20
                                       17
(1997) (first alteration in original) (quoting State v. Preciose, 129 N.J. 451, 462

(1992)). Having failed to prove deficient performance or prejudice, defendant

has not established a prima facie case of ineffective assistance of counsel , and

thus he is not entitled to an evidentiary hearing.

      Affirmed.




                                                                             A-1631-20
                                       18